     Case 1:18-cv-01703-DAD-BAM Document 45 Filed 02/08/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRESHKO PRODUCE SERVICES, INC.,                    Case No. 1:18-cv-01703-DAD-BAM
     a Delaware corporation,
12                                                      ORDER CONTINUING JUDGMENT
                        Plaintiff,                      DEBTOR EXAMINATION
13
            v.                                          ORDER TO JUDGMENT DEBTOR
14                                                      ARNULFO DIAZ TO APPEAR AND SHOW
     WRITE ON MARKETING, INC., a                        CAUSE
15   Wyoming corporation; JOSE SALAZAR,
     an individual; ARNULFO DIAZ, an
16   individual; and RUDY GOMEZ BRAVO,                  DATE: March 24, 2021
     an individual,                                     TIME: 9:00 a.m. (Telephonic appearance)
17
                        Defendants.
18
                                                          (Doc. 42)
19

20
21   TO JUDGMENT DEBTOR, ARNULFO DIAZ, YOU ARE ORDERED TO APPEAR:
22          Plaintiff Freshko Produce Services, Inc. initiated this action on December 14, 2018,
23   against Write On Marketing, Inc., Jose Salazar, Arnulfo Diaz, and Rudy Gomez Bravo based on a
24   series of transactions for the sale of perishable agricultural commodities on credit pursuant to a
25   written credit application. (Doc. 1.) Plaintiff asserted various claims, including claims arising
26   under the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. 499, et seq. (Id.)
27          Defendant Arnulfo Diaz was served with the summons and complaint by substituted
28
                                                      1
     Case 1:18-cv-01703-DAD-BAM Document 45 Filed 02/08/21 Page 2 of 4


 1   service on January 6, 2019. (Doc. 5.) Defendant Write On Marketing, Inc. was served with the

 2   summons and complaint on January 10, 2019. (Doc. 6.) Defendant Jose Salazar was served with

 3   the summons and complaint on January 16, 2019. (Doc. 7.) Defendant Rudy Gomez Bravo was

 4   served by publication on March 17, April 3, April 10, and April 17, 2019. (Doc. 17.) Defendants

 5   failed to answer or otherwise respond to the complaint, and the Clerk of the Court entered their

 6   defaults. (Docs. 9, 11, 13, 20.) Thereafter, default judgment was entered against defendants

 7   jointly and severally on May 23, 2019, in the amount of $218,090.08, plus interest on the

 8   judgment at the legal rate until the judgment is satisfied. (Doc. 22.) Abstract of judgments were

 9   issued on June 5, 2019. (Docs. 27, 28, 29.) Costs were taxed in the amount of $1,080.00, (Doc.

10   33), and attorneys’ fees were awarded in the amount of $7,240.00 (Doc. 38).

11            On December 3, 2020, plaintiff sought to conduct a judgment debtor examination for

12   Judgment Debtor Diaz. (Doc. 39.) Following an order seeking clarification regarding the

13   proposed judgment debtor examination, plaintiff filed a renewed application for a judgment

14   debtor examination for Judgment Debtor Diaz. (Doc. 41.) On December 11, 2020, the court

15   entered an order to appear and for examination to Judgment Debtor Diaz, directing him to appear

16   telephonically before this Court on February 5, 2021, at 9:00 a.m. to furnish information to aid in

17   enforcement of the money judgment against him. In relevant part, the order to appear stated:

18            NOTICE TO JUDGMENT DEBTOR IF YOU FAIL TO APPEAR AT THE
              TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE
19            SUBJECT TO ARREST AND PUNISHMENT FOR CONTEMPT OF
              COURT AND THE COURT MAY MAKE AN ORDER REQUIRING YOU
20            TO PAY THE REASONABLE ATTORNEY’S FEES INCURRED BY THE
              JUDGMENT CREDITOR IN THIS PROCEEDING.
21

22   (Doc. 42 at 2.) Plaintiff filed a proof of service demonstrating that Judgment Debtor Diaz was

23   served personally with the Order to Appear for Examination on December 18, 2020.1 (Doc. 43.)

24            On February 5, 2021, the matter came on for hearing and judgment debtor examination of

25   Judgment Debtor Diaz pursuant to the Court’s order. The case was called. Kurt Vote, counsel for

26   plaintiff, appeared. Despite the Court’s delayed start to allow for him to appear, Judgment Debtor
27

28   1
         The proof of service states that the hearing date is “1/29/21” at “10:00 AM.” (Id. at 2.)
                                                         2
     Case 1:18-cv-01703-DAD-BAM Document 45 Filed 02/08/21 Page 3 of 4


 1   Diaz did not appear and did not otherwise contact the Court. Plaintiff’s counsel also informed the

 2   court that Judgment Debtor Diaz did not respond to a records subpoena.

 3          As discussed at the hearing, the Court will continue the judgment debtor examination and

 4   issue an order for Judgment Debtor Arnulfo Diaz to appear telephonically at the continued

 5   examination and to show cause why this matter should not be referred to the District Judge for

 6   contempt proceedings for his failure to appear at the judgment debtor examination on February 5,

 7   2021, and why the judgment debtor should not be ordered to pay Plaintiff’s attorney’s fees

 8   associated with his failure to appear on February 5, 2021.

 9          Accordingly, IT IS HEREBY ORDERED that the judgment debtor examination is

10   CONTINUED to March 24, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate

11   Judge Barbara A. McAuliffe.

12          IT IS FURTHER ORDERED that Judgment Debtor Arnulfo Diaz shall telephonically

13   appear before this court as specified below for the continued debtor’s examination and to SHOW

14   CAUSE why this matter should not be referred to the District Judge for contempt proceedings for

15   his failure to appear at the judgment debtor examination on February 5, 2021, and why he should

16   not be ordered to pay Plaintiff’s attorney’s fees and costs associated with his failure to appear on

17   February 5, 2021:

18                  DATE:                                          March 24, 2021
                    TIME:                                          9:00 AM
19                  MAGISTRATE JUDGE:                              Barbara A. McAuliffe
                    COURTROOM:                                     8 (BAM)
20                  TELECONFERENCE NUMBER:                         1-877-411-9748
                    ACCESS CODE:                                   3219139
21

22          Judgment Creditor Freshko Produce Services, Inc. SHALL CAUSE this order to be

23   personally served on Judgment Debtor Arnulfo Diaz not less than ten (10) days before the date set

24   for the continued judgment debtor examination and show cause hearing and file proof of service

25   with this court.

26          NOTICE TO JUDGMENT DEBTOR. IF YOU FAIL TO APPEAR AT THE TIME
27   AND PLACE SPECIFIED IN THIS ORDER FOR THE RESCHEDULED

28   EXAMINATION, YOU MAY BE SUBJECT TO ARREST AND PUNISHMENT FOR
                                                       3
     Case 1:18-cv-01703-DAD-BAM Document 45 Filed 02/08/21 Page 4 of 4


 1   CONTEMPT OF COURT AND THE COURT MAY MAKE AN ORDER REQUIRING

 2   YOU TO PAY THE REASONABLE ATTORNEY’S FEES INCURRED BY THE

 3   JUDGMENT CREDITOR IN THIS PROCEEDING AND ASSOCIATED WITH YOUR

 4   FAILURE TO APPEAR ON FEBRUARY 5, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:   February 5, 2021                 /s/ Barbara   A. McAuliffe   _
                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          4
